Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  145842(30)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  IN RE STONER
                                         _______

  LARRY ROBERT STONER,

               Plaintiff-Appellant,

  v                                                                 SC: 145842
                                                                    COA: 309041
  WASHTENAW CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ___________________________________


          On order of the Chief Justice, the motion by plaintiff for waiver of filing fees is
  treated as a motion for reconsideration of the order of September 13, 2012 and, so treated,
  it is denied because it does not appear the order was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2012                     _________________________________________
                                                                               Clerk